NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 3/28/2022 and the supplemental amendment received 8/11/2022, both of which are entered.
Applicant’s amendments to the specification are sufficient to overcome the drawings objections set forth in the previous office action.  
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s arguments and amendments are sufficient to overcome the 35 USC 101 rejection set forth in the previous office action.  
Applicant’s amendments are sufficient to overcome the 35 USC 112(a)/first paragraph rejections set forth in the previous office action.  

Response to Arguments
Applicant’s arguments, see Pg. 11, filed 3/28/2022, with respect to the rejection(s) of claim(s) 11 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

Claim Interpretation
With respect to claim 1 and the limitation “so that the wires are constrained between the first and second expandable membranes with the plurality of electrodes exposed to an external ambient environment”, the Examiner notes that this phrase is being interpreted as functional language due to the “so that” phrasing and thus is not positively claiming the “external ambient environment”.  


Double Patenting
The provisional double patenting rejections are withdrawn as this application is in condition for allowance. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “An electrophysiology probe comprising: a tubular member extending along a longitudinal axis from a first end to a second end; a first expandable membrane having an outer surface and an inner surface disposed about the longitudinal axis, the first expandable membrane having a first expandable membrane portion being coupled to the second end of the tubular member and a second expandable membrane portion spaced apart from the first expandable membrane portion along the longitudinal axis, the first expandable membrane configured to be expanded from a compressed shape to a balloon shaped member; a plurality of electrodes disposed on the outer surface of the first expandable membrane; one or more wires connected to each of the plurality of electrodes, each of the one or more wires extending from the tubular member to a respective electrode of the plurality of electrodes; a second expandable membrane that encapsulates the one or more wires between the second expandable membrane and the first expandable membrane so that the one or more wires are constrained between the first and second expandable membranes with the plurality of electrodes exposed to an external ambient environment; and a third expandable membrane disposed proximate the first expandable membrane portion so that the third expandable membrane encircles a portion of the first expandable membrane about the longitudinal axis, wherein the third expandable membrane encapsulates a portion of a substrate for each of the plurality of electrodes between the first expandable membrane and the third expandable membrane.”
The closest prior art is regarded as: Vrba et al. (2017/0348049 with support in provisional 62/458990, previously cited) discloses an electrophysiology probe comprising a tubular member (405), a first expandable membrane (401) having first and second portions, one or more wires (402) connecting to a plurality of electrodes (403), and a second expandable membrane (414) that encapsulates the one or more wires so that they are constrained between the first and second expandable membranes.  While Vrba et al. teach that the membrane (414) can have a variety of embodiments (i.e., “sleeve, or covering 414 that extends over at least a portion of the balloon 401”, “sleeve 414 can be a cylinder that extends along all or a portion of the main body of the balloon 401 or can be formed with a balloon matching waist that extends along the proximal waist or the distal waist of the balloon 401”, “sleeve 414 is sized and adapted to extend over a full length of the balloon 401”, “sleeve 414 is sized and adapted to extend over a partial length of the balloon 401 (such as just over a proximal cone or waist of the balloon)”; [0236]), Vrba et al. fail to specifically disclose “a third expandable membrane disposed proximate the first expandable membrane portion so that the third expandable membrane encircles a portion of the first expandable membrane about the longitudinal axis”.  It is noted that Vrba et al. teach an embodiment with first and second sleeves (414A, 414B) in Fig. 8E, but as persuasively argued by Applicant, this embodiment fails to also explicitly disclose the balloon (401) and that the sleeves (414A, 414B) themselves form the balloon space (“the proximal sleeve 414A and the distal sleeve 414B overlap to form a substantially enclosed balloon space”; [0242]).  Further, there would not be motivation to one of ordinary skill in the art to modify the sleeve (414) of Vrba et al. such that it is two separate sleeves since Vrba et al. teaches that a singular sleeve can be of a desired size and shape to cover the desired portions of balloon (401).  Smith et al. (2013/0090649) teach a second (318) expandable membrane disposed over a first expandable membrane (314 or 316) and a third expandable membrane (316 or 314) disposed proximate the first expandable membrane, but fails to specifically disclose the third expandable membrane disposed “so that the third expandable membrane encircles a portion of the first expandable membrane about the longitudinal axis”.  Byrne et al. (2015/0112256) teach first (16), second (proximal 30), and third (distal 30) expandable membranes, but fail to specifically disclose the third expandable membrane encapsulates a portion of a substrate for each of the plurality of electrodes between the first expandable membrane and the third expandable membrane.  Further, it would not be obvious to one of ordinary skill in the art to modify Byrne et al. such that in a modified device of Byrne et al. in view of Vrba et al. the third expandable membrane encapsulates a portion of a substrate for each of the plurality of electrodes between the first expandable membrane and the third expandable membrane since Vrba et al. does not provide for substrates at the very distal end of the balloon where the third membrane of Byrne et al. is located.
Claims 1-10 & 13-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794